DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022 has been entered.

 Response to Amendment
	Applicant’s amendment to the claims filed June 27, 2022 has been entered.  Claims 1, 2, 21-23 and 25 are currently amended.  Claims 26 and 27 are new.  Claims 4, 5, 7 and 9-20 have been canceled. Claims 1-3, 6, 8 and 21-27 are pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6, 8 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 21 and 25 the claims recite amounts in terms of “%” but do not specify whether the “%” is a wt. % or a volume %.  For the purposes of examination, “%” is understood to be “wt. %”. The other claims are rejected as dependent claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites the extrudable material comprises “a polyethylene selected from the group consisting of LDPE, HDPE and mixtures thereof”. However, claim 1 already requires the polyethylene to include a mixture of LDPE and HDPE, as well as a metallocene polyethylene.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Golike et al. US 3,663,662), which incorporates Goldman et al. (US 3,141,912) by reference, in view of either one of Cantrell et al. (US 2003/0017285) or Baird et al. (US 3,022,543).
Regarding claim 25, Golike et al. teach a process for making a shrink/heat-shrinkable film (Abstract; col. 1, lines 37-41) comprising extruding an extrudable material through a die to form a tubular film (col. 2, lines 38-43; col. 3, line 75-col. 4, line 9; Goldman et al.: Figure 1 (10) (11) and (14)); injecting the molten tubular film with air to form a film bubble (col. 2, lines 38-43; col. 3, line 75-col. 4, line 9; Goldman et al.: Figure 1 (20); col. 4, lines 20-26); drawing the film bubble away from the die to form a shrink film (col. 2, lines 38-43; col. 3, line 75-col. 4, line 9; Goldman et al.: Figure 1 – e.g. the film is being drawn away from die (11) toward rollers (24)); and crosslinking the material (Abstract; col. 1, lines 38-62; col. 2, lines 65-col. 3, line 13), wherein the extrudable material comprises from 70-85% by weight of low density polyethylene (LDPE) and from 15-30% by weight of high density polyethylene (HDPE) (col. 1, lines 38-55), preferably from 70-80 wt. % LDPE and 20-30 wt. % HDPE (col. 2, lines 26-29), with an exemplified amount of 75 wt. % LDPE and 25 wt. % HDPE (col. 3, lines 60-66) (these disclosed ranges are understood to meet or render prima facie obvious “about 73% LDPE” and “about 27% HDPE”; 75% is understood to meet “about 73%” and 25% is understood to meet “about 27%”; further, see MPEP 2144.05 I regarding encompassing/overlapping ranges). 
Golike et al. do not explicitly teach that the crosslinking is performed during the drawing step.  However, each of Cantrell et al. (Figure 1; paragraphs [0002], [0004], [0005], [0022] – crosslinking performed prior to winding and [0031]) and Baird et al. (Figures 1 and 2 (22); col. 1, lines 10-65; col. 5, lines 42-col. 6, line 44; col. 7, lines 44-57) teach analogous methods wherein the crosslinking/irradiating is performed during the drawing step.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Golike et al. and either one of Cantrell et al. or Baird et al. and to have crosslinked the bubble suggested by Golike et al. during the drawing step, as suggested by either one of Cantrell et al. or Baird et al., for the purpose, as suggested by the references of effectively irradiating/crosslinking the polyethylene in order to produce a high quality shrink film having desired strength, appearance, and shrink properties.

Claims 1-3, 6, 8, 21-24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Takasugi (WO 2017/018479) in view of Arthurs et al. (US 2005/0214557) which incorporate Pahike (US 3,555,604) by reference into the disclosure, and Ellingson (US 2011/0008603). 
Note: US 2018/0215884 is utilized as the English language equivalent of WO 2017/018479 in this office action
Regarding claims 1, 6 and 21, Takasugi teaches a process for making a packaging shrink film (Abstract; paragraph [0060] and [0109]) comprising extruding an extrudable material through a die to form a molten tubular film (paragraph [0055]), injecting the molten tubular film implicitly with air to form a film bubble (paragraph [0055]), and intrinsically/implicitly drawing the film bubble away from the die to form a shrink film (paragraph [0055]). Takasugi teach that blends of polyethylene materials can be utilized in the process including LDPE, HDPE and metallocene polyethylene (paragraphs [0030], [0035], [0036], [0098] and [0099]). 
Additionally, Takasugi teaches crosslinking the film (Abstract; paragraphs [0010], [0060], [0102], [0105] and [0109]), but does not make it explicitly clear that the crosslinking takes place during the drawing step or explicitly demonstrate the drawing step.
However, Arthurs et al. disclose an analogous method of producing a shrink film (Abstract; Figures 2 (12) (120); paragraphs [0016], [0025], [0046], [0047] and [0050]-[0054]; Pahlke: Figures 1 and 2 (16); col. 3, lines 25-47) including extruding an extrudable material through a die to form a molten tubular film (Figure 2 (12) (120); paragraphs [0046], [0047]), injecting the molten tubular film with air to form a film bubble (Figure 2 (120); paragraph [0047]; Pahlke: Figures 1 and 2 (16); col. 3, lines 25-47), wherein the bubble is drawn away from the die and the crosslinking takes place during the drawing step (paragraphs [0016], [0025], [0050]-[0054]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Takasugi and Arthurs et al. and to have injected the tubular film with air to form a bubble and to have crosslinked the bubble while drawing the bubble away from the die as claimed in the method of Takasugi, as suggested by Arthurs et al., for the purpose, as suggested by the references of effectively crosslinking the film during the forming process to efficiently produce a quality shrink film having desired physical and shrink properties. Takasugi teaches the film is to be crosslinked as part of the production process generally.  Arthurs et al. provide specific and analogous teaching demonstrating a suitable time and manner of crosslinking the material (e.g. on or after roller (124)).
Takasugi teach that blends of polyethylene materials can be utilized in the process including LDPE, HDPE and metallocene polyethylene (paragraphs [0030], [0035], [0036], [0098] and [0099]), but does not teach the polyethylene comprises about 40% to 70% LDPE, about 30% to about 40% HDPE and about 10% to about 40% metallocene polyethylene (claim 1) or that the polyethylene comprises about 30% LDPE, about 39% HDPE and about 28% metallocene polyethylene (claim 21).  However, Ellingson teaches an analogous method for producing a heat shrinkable film (Abstract; paragraphs [0004]-[0008], [0031]-[0036], [0042], [0045] and [0050]) wherein a polyethylene blend comprising low density polyethylene (LDPE), high density polyethylene (HDPE) and metallocene polyethylene is utilized (paragraph [0003]) and wherein the amounts of each of the LDPE, HDPE, and metallocene polyethylene are utilized in amounts within or which overlap or which encompass the claimed ranges/values (paragraphs [0033] and [0047]; claims 11 and 22).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Takasugi and Ellingson and to have utilized the polyethylene blend of Ellingson in the method of Takasugi, for the purpose, as suggested by Ellingson, of producing a shrink film having improved shrink tension, load retention, puncture resistance, tear resistance and tensile strength and that allows for producing an effective shrink film at a light gauge (paragraphs [0004]-[0008], [0031], and [0036]).
As to claims 2 and 22, Takasugi discloses an electron beam dose that overlaps the claimed range (paragraph [0106]; converting from Mrad to KGr).  Further, Arthurs et al. teach the crosslinking step comprises electron beam irradiation with a dose that overlaps the claimed range (paragraphs [0052] and [0053]; about 2 to about 12 Mrad).  The reason to combine the references in this manner to meet the claim (e.g. utilize the electron beam of Arthurs et al. in the method of Takasugi), if deemed necessary, is the same as that set forth above.
As to claims 3 and 23, Takasugi discloses the electron beam potential overlaps the claimed range (paragraph [0106]). Further, Arthurs et al. teach the crosslinking step comprises electron beam irradiation at a potential that overlaps the claimed range (paragraphs [0052] and [0053]; about 150 kilovolts to about 6 megavolts). The reason to combine the references in this manner to meet the claim (e.g. utilize the electron beam of Arthurs et al. in the method of Takasugi), if deemed necessary, is the same as that set forth above.
As to claims 8 and 24, Takasugi discloses a thickness that encompasses/overlaps the claimed range (paragraphs [0054], [0100]). Further, Arthurs et al. teach the thickness may have a thickness that overlaps the claimed range (paragraphs [0025] and [0027]; claims 3 and 9). The reason to combine the references in this manner to meet the claim (e.g. utilize the thickness of Arthurs et al. in the method of Takasugi), if deemed necessary, is the same as that set forth above.
As to claims 26 and 27, the shrink film produced by the combination comprises a polyethylene composition as claimed and disclosed that has been crosslinked as claimed and disclosed.  Further, Ellingson teaches that the polyethylene blend (which is the blend utilized in the combination) is recyclable (paragraph [0007]) and has a dart impact strength that overlaps the claimed range (paragraph [0041]).  The reason to utilize the polyethylene blend of Ellingson in the method of Takasugi is the same as that set forth above.  
It follows from a technical and rational basis that the same claimed effects and physical properties (e.g. recyclable and dart impact strength) would be realized by the practice of the combined method.  The combination suggests performing the same claimed and disclosed method steps on the same claimed and disclosed materials in the same claimed and disclosed manner.  It follows that the same claimed effects and physical properties would be achieved.  Further, “recyclable” is a term that remains open to a broad reasonable interpretation. The examiner submits that the claim limitation is met under both a narrow and a reasonably broad interpretation (e.g. used again in another manner in its current form; cut into small pieces and used as a filler; recycled in the same manner as disclosed; as specifically taught by Ellingson).  

Claims 1, 2, 6, 8, 21, 22, 24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (US 2003/0017285) in view of Ellingson (US 2011/0008603). 
 

Regarding claims 1, 6 and 21, Cantrell et al. teach a process for making a shrink film comprising extruding an extrudable material through a die to form a molten tubular film (Abstract; Figure 1; paragraphs [0018] and [0019]), injecting the molten tubular film with air to form a film bubble (paragraphs [0003] and [0020]), and drawing the film bubble away from the die to form a shrink film (Figure 1), wherein the drawing step includes a step of crosslinking the film bubble (paragraphs [0004], [0005], [0022] and [0031]).  Cantrell et al. teach the extrudable material may be a polyethylene (paragraphs [0003] and [0018]; claim 2), but do not teach the polyethylene comprises about 40% to 70% LDPE, about 30% to about 40% HDPE and about 10% to about 40% metallocene polyethylene (claim 1) or that the polyethylene comprises about 30% LDPE, about 39% HDPE and about 28% metallocene polyethylene (claim 21).  
However, Ellingson teaches an analogous method for producing a heat shrinkable film (Abstract; paragraphs [0004]-[0008], [0031]-[0036], [0042], [0045] and [0050]) wherein a polyethylene blend comprising low density polyethylene (LDPE), high density polyethylene (HDPE) and metallocene polyethylene is utilized (paragraph [0003]) and wherein the amounts of each of the LDPE, HDPE, and metallocene polyethylene are utilized in amounts within or which overlap or which encompass the claimed ranges/values (paragraphs [0033] and [0047]; claims 11 and 22).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cantrell et al. and Ellingson and to have utilized the polyethylene blend of Ellingson in the method of Cantrell et al., for the purpose, as suggested by Ellingson, of producing a shrink film having improved shrink tension, load retention, puncture resistance, tear resistance and tensile strength and that allows for producing an effective shrink film at a lighter gauge (paragraphs [0004]-[0008], [0031], and [0036]).
As to claims 2 and 22, Cantrell et al. teach the radiation can range from about 5 megarads to about 20 megarads (paragraph [0031].  Overlapping ranges are prima facie obvious.
As to claims 8 and 24, Cantrell et al. teach the film thickness ranges from about 3.5 – 4 mils (paragraph [0042]; converting centimeters to mils).  3.5 mils is understood to render “about 3 mils” prima facie obvious.  Further, Ellingson discloses thicknesses ranging from 1 to about 1.5 mils (paragraph [0042]).  It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cantrell et al. and Ellingson and to have reduced the thickness of the film of Cantrell et al. to the thickness disclosed by Ellingson, for the purpose, as suggested by Ellingson of, effectively down-gauging the film (paragraphs [0007]).  By utilizing the composition of Ellingson in the method of Cantrell et al., the combination further suggests producing a thinner film (e.g. in the range disclosed by Ellingson) enabled by the chosen composition and that still achieves/produces desired properties. 
As to claims 26 and 27, the shrink film produced by the combination comprises a polyethylene composition as claimed and disclosed that has been crosslinked as claimed and disclosed.  Further, Ellingson teaches that the polyethylene blend (which is the blend utilized in the combination) is recyclable (paragraph [0007]) and has a dart impact strength that overlaps the claimed range (paragraph [0041]).  The reason to utilize the polyethylene blend of Ellingson in the method of Takasugi is the same as that set forth above.  
It follows from a technical and rational basis that the same claimed effects and physical properties (e.g. recyclable and dart impact strength) would be realized by the practice of the combined method.  The combination suggests performing the same claimed and disclosed method steps on the same claimed and disclosed materials in the same claimed and disclosed manner.  It follows that the same claimed effects and physical properties would be achieved.  Further, “recyclable” is a term that remains open to a broad reasonable interpretation. The examiner submits that the claim limitation is met under both a narrow and a reasonably broad interpretation (e.g. used again in another manner in its current form; cut into small pieces and used as a filler; recycled in the same manner as disclosed; as specifically taught by Ellingson).  

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al. (US 2003/0017285) in view of Ellingson (US 2011/0008603), as applied to claims 1, 2, 6, 8, 21, 22, 24, 26 and 27 above, and further in view of either one of Takasugi (WO 2017/018479) or Arthurs et al. (US 2005/0214557). 
Note: US 2018/0215884 is utilized as the English language equivalent of WO 2017/018479 in this office action
As to claims 3 and 23, the combination teaches the method set forth above.  Cantrell et al. do not teach the potential of the electron beam irradiation is within the claimed range.  However, Takasugi discloses the electron beam potential overlaps the claimed range (paragraph [0106]) and Arthurs et al. teach the crosslinking step comprises electron beam irradiation at a potential that overlaps the claimed range (paragraphs [0052] and [0053]; about 150 kilovolts to about 6 megavolts).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cantrell et al. with either one of the secondary references and to have utilized an electron beam at a potential as claimed in the method of Cantrell et al., as suggested by either one of Takasugi or Arthurs et al., for the purpose, as suggested by the references, of utilizing an electron beam irradiation configuration known in the art to effectively crosslink the polymer film for its desired application.


Response to Arguments
	Applicant’s arguments filed June 27, 2022 have been fully considered but are moot in view of the new grounds of rejection necessitated by the amendment to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references disclose analogous methods for making shrink films and analogous films.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742